The following opinion was filed April 7, 1937:
Wickhem, J.
For the years 1928 to 1932, inclusive, the taxpayers filed joint returns o.f income. Field audits were made in December, 1933, by the assessor of incomes. He separated the income of the wife, Anne H. McIntosh, appellant, 'from that of the husband, Charles J. McIntosh, appellant, and on the separate incomes made additional assessments aggregating $15,557.05 against Anne J. McIntosh, and found refunds aggregating $9,548.48 payable to Charles J. McIntosh. The taxpayers took proper proceedings to review this determination, and no question arises here as to the sufficiency of any of the procedural steps.
The issues presented upon these appeals are identical with those considered in Amerpohl v. Tax Comm., ante, p. 62, 272 N. W. 472, and the appeals are disposed of by the determination in that case.
By the Court. — Judgments affirmed.
A motion for a rehearing was denied, with $10 costs, on May 25, 1937.